Citation Nr: 1124033	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  07-31 654	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel



INTRODUCTION

The Veteran had active military service from April 1948 to March 1950 and from August 1950 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2010, the Board, in part, reopened a previously denied claim of service connection for an eye disability and remanded the claim for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By a February 2010 rating decision, the RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  The Veteran disagreed with the decision and a statement of the case was issued in January 2011.  In February 2011, the Veteran stated that he was withdrawing all issues.  He then listed multiple issues including the TDIU issue.  Therefore, the Board finds that the appeal of the TDIU issue has been withdrawn.  See 38 C.F.R. § 20.204 (2010).  Because the Veteran did not expressly list the eye disability claim in his withdrawal, and because his representative has continued to prosecute the claim, the Board finds that the claim of service connection for an eye disability remains before the Board.


REMAND

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

The Veteran contends that he has an eye disability that is related to his active military service.  

As noted in the August 2010 remand, the Veteran's service treatment records contain multiple entries of treatment for complaints involving the eyes.  In October 1949, during his first period of military service, the Veteran was seen for complaints of redness and pain in the right eye since August 1949.  The assessment was acute conjunctivitis of the right eye.  A December 1949 entry indicates that the Veteran had conjunctivitis for the previous three months.  Photophobia was listed in a separate December 1949 entry.  In August 1955, during the Veteran's second period of uninterrupted military service, he was treated with ointment for bilateral conjunctivitis and blepharitis with crusting.  Blepharitis was again noted in November 1955.  It appears that the Veteran was first prescribed glasses in July 1956.  In August 1956, the Veteran had a left eye abscess drained.

The service records also include a January 1958 entry showing treatment for a stye on the right eye.  In April 1959, the Veteran complained of a foreign body in the right eye after he was sawing wood.  No foreign body was found on examination, but it was noted that the Veteran had conjunctivitis.  A January 1960 eye clinic record documents symptoms of recurrent redness, discharge, and foggy vision.  A history of styes, blepharitis, and photophobia was noted.  The impression was blepharitis.  In February 1960, the Veteran had a lesion removed near his right eye.  Blepharitis was noted again in an August 1960 entry as was chronic conjunctivitis in January 1961.  An early abscess on the left eye was identified in September 1962.  In January 1964, conjunctivitis was identified in the right eye.  Examinations in December 1968, December 1969, and the separation examination in April 1970 included a notation of defective visual acuity.

Pursuant to the Board's August 2010 remand, the Veteran underwent VA eye examination in September 2010.  The examiner diagnosed the Veteran with cataracts and primary open angle glaucoma (POAG).  The examiner gave the opinion that the two eye disabilities were related to the aging process and that they were not related to military service.

The Board's August 2010 remand instructions requested that all opinions should be set forth in detail and explained in the context of the record.  When VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Here, the Board finds that the medical opinion is not adequate for deciding the claim because the conclusion of the medical opinion was not sufficiently explained.

The Board notes that the September 2010 VA examiner expressly indicated that she reviewed the claims file, the service treatment records, and VA treatment records.  The United States Court of Appeals for Veterans Claims (Court) has held that a medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

In the Veteran's case, although it was noted that the service treatment records were reviewed by the examiner, there was no fully articulated discussion of the medical reasons why the symptoms and conditions identified in more than 10 entries in the service records have no relationship to the identified cataracts and POAG, or any other eye disability.  This is significant because post-service VA treatment records also include diagnoses of:  presbyopia; ocular hypertension; corneal endothelial dystrophy, nevi on the right eye; blepharitis; and bacterial keratoconjunctivitis.  Blepharitis and conjunctivitis were evident as recently as 2010.  In McClain v. Nicholson, the Court held that a current disability may be shown even though the disability resolves prior to the adjudication of the claim as long as the veteran has a disability at the time the claim is filed or during the pendency of the claim.  21 Vet. App. 319, 321 (2007).  Thus, there may be "current" eye disabilities in addition in addition to cataracts and POAG.

In view of the above information, the Board finds that the September 2010 examination report contains only data and cursory conclusions without sufficient explanation.  Consequently, the claim must be remanded in order to obtain an addendum to the opinion from the September 2010 examiner that contains a detailed rationale or to afford the Veteran another VA eye examination if the September 2010 examiner is unavailable.

It appears that the Veteran continues to receive regular treatment at the VA Medical Center (VAMC) in Lexington, Kentucky.  Updated treatment records should be obtained in light of the remand.

In addition, the claims folders that are presently before the Board are temporary folders.  The folders do not appear to contain all of the information that was contained in the claims file that was previously before the Board.  In order to ensure a complete record, the claims file should be located and should be merged with the temporary folders.

Accordingly, this issue is REMANDED for the following actions:

1.  Locate the claims file and merge it with the temporary folders.

2.  Obtain the Veteran's more recent treatment records (since January 2011) from the Lexington VAMC and associate the records with the claims folder.

3.  Forward the Veteran's claims file to the Lexington VAMC physician who examined the Veteran's eyes in September 2010.  The VA physician should review the Veteran's claims file and refer to the detailed history of the Veteran's eye problems as documented in the service treatment records and the post-service VA treatment records.  The physician should identify the Veteran's chronic eye disabilities that have been evident during the pendency of the claim (since January 2004).  Based on a review of the evidence of record, the physician should provide an addendum opinion as to the medical probabilities that the Veteran has any current eye disability that had its onset during, or is related to, his active military service, with particular consideration of the in-service treatment concerning the eyes described in the section above.  The physician should also indicate whether any such disability is more likely than not of post-service onset.  All opinions should be set forth in detail and explained in the context of the record.  This would include a fully articulated discussion of the relationship or lack of a relationship between the identified current eye disabilities and the in-service eye problems.  An opinion should be provided for each identified eye disability.

(Arrange for the Veteran to undergo another eye examination only if the above-noted Lexington VAMC physician is unavailable or such examination is needed to answer the questions posed above.)

4.  After the requested report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.

5.  After undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

